Exhibit 10.4

Execution Version

SECOND AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Amendment”) is entered into by and between MEDNAX SERVICES, INC., a Florida
corporation (“Employer”), and Dominic J. Andreano (“Employee”) on July 12, 2020,
and shall be effective as such date (“Effective Date”).

RECITALS

WHEREAS, Employer and Employee are the parties to that certain Amended and
Restated Employment Agreement, effective as of February 13, 2020, as amended by
that certain First Amendment to Amended and Restated Employment Agreement,
effective April 1, 2020 (collectively, the “Employment Agreement”);

WHEREAS, Employer acknowledges that Employee has the basis to terminate
Employee’s employment for “Good Reason” pursuant to Section 4.7 of the
Employment Agreement as a result of Roger J. Medel, M.D. no longer being the
senior most executive officer of MEDNAX; and

WHEREAS, in the event that Employee terminates Employee’s employment for “Good
Reason” pursuant to Section 4.7 of the Employment Agreement, Employee is
entitled to certain severance benefits, including the accelerated vesting of all
Equity Awards granted to Employee by MEDNAX prior to the Effective Date, in each
case subject to the terms of the Employment Agreement; and

WHEREAS, in exchange for Employer’s agreement to amend the Employment Agreement
as provided in this Amendment, Employee agrees not to provide written notice of
termination of Employee’s employment under the Agreement for “Good Reason” prior
to the sixtieth (60th) day after the Effective Date.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, Employer and Employee agree to the following:

1.    All capitalized terms used but not otherwise defined in this Amendment
have the meanings provided in the Employment Agreement.

2.    Employee agrees not to provide Employer with written notice of termination
of Employee’s employment under the Agreement for “Good Reason” as contemplated
by Section 4.7 of the Employment Agreement prior to the sixtieth (60th) day
after the Effective Date. Employee further agrees that if Employee elects to
terminate Employee’s employment on or after the sixtieth (60th) day after the
Effective Date for “Good Reason” as a result of Roger J. Medel, M.D. no longer
being the senior most executive officer of MEDNAX, then the effective date of
such termination shall be the thirtieth (30th) day after the date of Employee’s
notice of termination, provided, however, Employer may, at its option, require
Employee to terminate employment at any time in advance of the expiration of
such thirty (30) day period.

3.    The first sentence of Section 4.1 of the Employment Agreement is hereby
deleted in its entirety and replaced with the following:



--------------------------------------------------------------------------------

“Employer may terminate Employee’s employment under this Agreement for Cause,
except during the ninety-one (91) day period beginning on the Effective Date of
the Second Amendment to this Agreement.”.

4.    Notwithstanding any contrary provision in the Employment Agreement or any
Equity Plan then maintained by MEDNAX, and in addition to any other payments or
benefits provided in Article 5 of the Employment Agreement upon a termination of
Employee’s employment pursuant to Section 4.7 of the Employment Agreement, all
Equity Awards granted to Employee by MEDNAX prior to the Effective Date shall
become fully vested, non-forfeitable, and, if applicable, exercisable as of the
Effective Date, subject to Employee’s timely execution and non-revocation of the
general release to the Amendment as Exhibit A.

5.    Except as specifically amended hereby, the Employment Agreement is and
remains unmodified and in full force and effect and is hereby ratified and
confirmed.

6.    This Amendment shall be governed by and construed in accordance with the
terms and conditions of the Employment Agreement, including the governing law
and dispute resolution provisions thereof.

7.    This Amendment may be executed in counterparts and both of such
counterparts shall for all purposes be deemed to be an original, and such
counterparts shall constitute one and the same instrument. The Amendment may be
executed by facsimile or other electronic signature.

[Remainder of page intentionally left blank; signatures follow on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.

 

  MEDNAX SERVICES, INC.   By:  

/s/ Cesar L. Alvarez

Name: Cesar L. Alvarez

Title: Chairman of the Board,

MEDNAX, Inc.

  MEDNAX, INC.   By:  

/s/ Cesar L. Alvarez

Name: Cesar L. Alvarez

Title: Chairman of the Board

  EMPLOYEE:  

/s/ Dominic J. Andreano

  Dominic J. Andreano

[Signature Page to Second Amendment to Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

This Release (the “Release”) is hereby made and entered into between MEDNAX
SERVICES, INC. (“Employer”) and Dominic J. Andreano (“Employee”) to be effective
as set forth in Section 7 below. Employee’s execution of this Release is a
condition to his receipt of the benefits pursuant to Section 4 of the Second
Amendment to the Employment Agreement between Employer and Employee effective as
of July 12, 2020 (the “Amendment”), to which this Release is attached as Exhibit
A. Any terms not defined herein shall have the meaning set forth in the
Amendment or the Employment Agreement.

1.    Release.

(a)    Employee, for himself and his family, heirs, executors, administrators,
legal representatives, and their respective successors and assigns, in exchange
for the consideration to be provided pursuant to Section 4 of the Amendment
hereby gives up, releases, and discharges Employer, MEDNAX, Inc. and each of
their subsidiaries, Affiliates, successors and assigns, and their current and
former directors, managers, officers, employees, shareholders and agents in such
capacities (each a “Released Party” and, collectively with Employer and MEDNAX,
Inc., the “Released Parties”) from any and all rights and claims that Employee
may have against the Released Parties as of the date Employee signs this Release
arising from or in connection with Employee’s employment with Employer,
including without limitation any and all rights and claims to or for attorneys’
fees, whether or not Employee presently is aware of such rights or claims or
suspects them to exist. These rights and claims include, but are not limited to,
any and all rights and claims which Employee may have under, or arising out of,
the Age Discrimination in Employment Act of 1967, as amended (the “ADEA”); the
Americans with Disabilities Act of 1990, as amended; the Family and Medical
Leave Act; Title VII of the Civil Rights Act of 1964, as amended; and any other
federal, state, or local constitution, statute, ordinance, executive order, or
common law.

(b)    Notwithstanding anything in Paragraph 1(a) above to the contrary, this
Release shall not apply to (i) any actions to enforce rights to receive any
payments or benefits which may be due to Employee pursuant to the Employment
Agreement or under any of Employer’s employee benefit plans; (ii) any rights or
claims that may arise as a result of events occurring after the date this
Release is signed by Employee; (iii) any indemnification rights Employee may
have as a current or former officer or director of Employer or its Affiliates;
(iv) any claims for benefits under any directors’ or officers’ liability policy
maintained by Employer or its Affiliates in accordance with the terms of such
policy; (v) any rights Employee may have as a holder of equity securities of
MEDNAX, including all vesting and accelerated vesting rights as set forth in the
Employment Agreement; (vi) any claims that cannot be waived as a matter of law;
(vii) any claims Employee may have to government-sponsored and administered
benefits such as unemployment insurance, workers’ compensation insurance
(excluding claims for retaliation under workers’ compensation laws), state
disability insurance, and paid family leave benefits; (viii) any benefits that
vested on or prior to the Effective Date pursuant to a written benefit plan
sponsored by Employer and governed by the federal law known as “ERISA”; and
(ix) any claims with respect to Employee’s continued employment after the
Effective Date.

 

A-1



--------------------------------------------------------------------------------

(c)    Nothing in this Release prohibits or prevents Employee from filing a
charge with or participating, testifying, or assisting in any investigation,
hearing, or other proceeding before the U.S. Equal Employment Opportunity
Commission, the National Labor Relations Board or a similar agency enforcing
federal, state or local anti-discrimination laws (except that Employee
acknowledges that he may not recover any monetary benefits or personal relief in
connection therewith). Additionally, nothing in this Release prevents Employee
from: (i) reporting possible violations of federal law or regulations, including
any possible securities laws violations, to any governmental agency or entity,
including but not limited to the U.S. Department of Justice, the U.S. Securities
and Exchange Commission, the U.S. Congress, or any agency Inspector General;
(ii) making any other disclosures that are protected under the whistleblower
provisions of federal law or regulations; or (iii) otherwise fully participating
in any federal whistleblower programs, including but not limited to any such
programs managed by the U.S. Securities and Exchange Commission and/or the
Occupational Safety and Health Administration. Moreover, nothing in this Release
prohibits or prevents Employee from receiving individual monetary awards or
other individual relief by virtue of participating in such federal whistleblower
programs.

2.    Employee Representations and Covenant Not to Sue. Employee represents that
he has not filed against the Released Parties any complaints, charges, or
lawsuits arising out of his employment, termination of employment, or any other
matter arising on or prior to the date Employee signed this Release, and
covenants and agrees that he will never individually or with any person or
entity file, or commence the filing of, any charge, lawsuit, complaint, or
proceeding with any governmental agency, or against the Released Parties with
respect to any of the matters released by Employee pursuant to Paragraph 1(a)
hereof (a “Proceeding”); provided, however, Employee retains the right to
commence a Proceeding to challenge whether Employee knowingly and voluntarily
waived his rights under ADEA. If Employee does pursue a legal claim or files an
administrative charge that may not be released as a matter of law, or if such a
claim or charge is brought on Employee’s behalf, Employee waives any right to
recover any monetary payments or other individual benefits in any such
proceeding (except that, for purposes of clarity, this limitation on monetary
recovery shall not apply to proceedings before the Securities and Exchange
Commission or pursuant to other federal whistleblower claims).

3.    Severability. If any provision of this Agreement, or any part thereof, is
determined to be invalid or unenforceable by a court having jurisdiction in the
matter, all of the remaining provisions and parts of this Agreement shall remain
fully enforceable; except that, if the provisions in Paragraph 1 concerning
releases are held to be invalid, illegal, or unenforceable, then Employee will
be required to enter into a new Release with an enforceable release, unless
otherwise agreed to in writing by all parties.

4.    Consideration Period; Revocation Period. Employee hereby shall have
twenty-one (21) days to sign this Release, but he may knowingly and voluntarily
waive that twenty-one (21) day period by signing this Release earlier. Employee
shall have seven (7) days following the date on which he signs this Release
within which he may revoke it by providing a written notice of his revocation to
the General Counsel of Employer.

5.    Additional Employee Acknowledgement. Employee acknowledges that he has
read this Release, that he has been advised to consult with an attorney before
he signs this Release, and that he understands all of its terms and signs it
voluntarily and with full knowledge of its significance and the consequences
thereof.

 

A-2



--------------------------------------------------------------------------------

6.    Consideration. Employee acknowledges that the execution of this Release is
in further consideration of the payments due to Employee under Section 4 of the
Amendment, which includes benefits to which Employee acknowledges he would not
be entitled if he did not sign this Release.

7.    Effective Date. This Release shall take effect on the eighth (8th) day
following Employee’s signing it unless Employee’s written revocation is
delivered to the Chief Financial Officer of Employer within seven (7) days after
Employee signs this Release, in which case this Release shall be null and void
and of no legal effect.

Employee provides this Release as of the current date. Employee intends that
this Release become a binding agreement between Employee and Employer.

 

EMPLOYER:      EMPLOYEE: MEDNAX SERVICES, INC.     

By:

 

 

/s/ Cesar L. Alvarez

    

/s/ Dominic J. Andreano

Name:   Cesar L. Alvarez                   Dominic J. Andreano Title:   Chairman
of Board, MEDNAX, Inc.      Date:   July 12, 2020      Date:    July 12, 2020

 

A-3